Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Applicant’s election without traverse of Group II, claim 20, that currently includes 21-24,  in response/amendment is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.  


Restriction by Original  Presentation.

Newly submitted claims 25-39 are directed to two additional method/process inventions that are  independent or distinct from the method/process invention originally claimed for the following reasons: 

The original claim 20 directed to forming a semiconductor device with method steps of including: 
wherein the second semiconductor layer comprises silicon; forming a waveguide structure in the second semiconductor layer; forming an opening in the second semiconductor layer via a first etch, wherein the opening has a first lower surface that is substantially planar, and wherein the opening is disposed on a side of the waveguide structure; rounding the first lower surface into a second lower surface of the opening via a second etch, wherein the second etch is a chemical dry etch (CDE); after the first lower surface is rounded into the second lower surface, rounding the second lower surface into a third lower surface of the opening via a third etch, wherein the third etch comprises baking the semiconductor substrate in an ambient environment comprising chloride; and after the third etch, forming a germanium photodetector in the opening searchable in class/subclass: G02B 6/124

While the new claims 25-36 are directed to method steps of including:
wherein the insulating layer vertically separates the first semiconductor layer from the second semiconductor layer; etching the second semiconductor layer to form a first waveguide structure over the insulating layer, a second waveguide structure over the insulating layer, and a semiconductor pedestal over the insulating layer, wherein the semiconductor pedestal is disposed laterally between the first waveguide structure and the second waveguide structure; forming a masking structure over the semiconductor pedestal; with the masking structure in place over the semiconductor pedestal, performing a first etching process on the semiconductor pedestal to form an opening in the semiconductor pedestal, wherein the opening is formed extending laterally between the first waveguide structure and the second waveguide structure, and wherein the opening is formed with a first lower surface searchable in class/subclass: G02B 6/136 and H01L 31/1808

While the new claims 37-39 are directed to method steps of including:
forming a dielectric layer over the portion of the semiconductor substrate, the first waveguide structure, and the second waveguide structure; etching the dielectric layer to form a dielectric structure over the portion of the semiconductor substrate, wherein the dielectric structure comprises an opening that exposes the portion of the semiconductor substrate; with the dielectric structure in place over the portion of the semiconductor substrate, performing a first etching process on the portion of the semiconductor TSMCP1135US App. No. 16/910,566 Page 7 substrate to form a trench in the portion of the semiconductor substrate, wherein the trench extends laterally between the first waveguide structure and the second waveguide structure, and wherein the trench is formed with initial surfaces; with the dielectric structure in place over the portion of the semiconductor substrate, performing a second etching process on the portion of the semiconductor substrate to round the initial surfaces of the trench into first rounded surfaces of the trench, wherein the second etching process increases a height of the trench from a first height to a second height; with the dielectric structure in place over the portion of the semiconductor substrate, performing a third etching process on the portion of the semiconductor substrate to round the first rounded surfaces of the trench into second rounded surfaces of the trench, wherein the second etching process increases the height of the trench from the second height to a third height; and after the third etching process, forming a photodetector in the trench, wherein the photodetector is formed extending laterally between the first waveguide structure and the second waveguide structure searchable in class/subclass: G02B 6/12004 and H01L 31/028.
If the above group claims were originally present in the application, then there would have been restriction and/or election of species have been made by the examiner as directed to different/distinct inventions requiring different search strings and/or class/subclass search. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25-39 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
 
          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Allowable Subject Matter
Claim 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 21-24 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 

Claims 20 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over “Wang” et al., US 11121271 B2, and further in view of “KIKUCHI” et al., US 20150241648 A1 , and further in view of Correll, US 20030012925 A1.
Regarding claims 20, Wang teaches a method for forming a semiconductor device (see abstract and figs. 31-32, also see all figs. 1-110), the method comprising: 
receiving a semiconductor substrate (shown in at least fig. 31) comprising a first semiconductor layer (bottom “si substrate”), an insulating layer (BOX), and a second semiconductor layer (“P si”), 
wherein the insulating layer BOX vertically separates the first semiconductor layer from the second semiconductor layer (clearly shown in at least Fig. 31-32), and 
wherein the second semiconductor layer “P si” comprises silicon (si); 

forming an opening in the second semiconductor layer via a first etch (see etching step for forming trench/hole and col. 53, lines 23-24; wherein the trench in at least figs. 31-32 is done or can be done through etching), 
wherein the opening has a first lower surface that is substantially planar(clearly shown in at least Fig. 31-32), and
Wang further teaches etch is through chemical dry etch (CDE) (see at least col. 15, 3rd pa.) ; and after the etch, forming a germanium photodetector in the opening (clearly shown in at least fig. 31-32), wherein the germanium photodetector is formed by an epitaxial process (see at least col., 36, 2nd parag.).
	However, Wang with regard to the above embodiment of figs. 31-32, is silent on forming a waveguide structure in the second semiconductor layer, wherein the opening is disposed on a side of the waveguide structure; baking the semiconductor substrate in an ambient environment comprising chloride and “rounding the first lower surface into a second lower surface of the opening via a second etch,; after the first lower surface is rounded into the second lower surface, rounding the second lower surface into a third lower surface of the opening via a third etch. 
	Nonetheless, Wang teaches waveguide usage in photodetector in at least in the background of the invention; and that the shape of a hole for example in the photodetector region can be different shapes such as circular, rectangular or combination of shapes (see col. 15, 3rd pa.).  
	 Such waveguide structure is extremely conventional as semiconductor material in the absorption portion of the photodetector in the opening/trench can include semiconductor layers that may include doped materials “n” or “p” for example that propagate light to the light absorption Ge and since Ge is a material used in the light detection region of Wang, one of ordinary skill in the art could easily modify the light detection region of Wang to produce “waveguide structure” on the side of the trench where the absorption/Ge material is formed in which such formation of light structure for example taught by KIKUCHI  (see at least abstract; pa. 0044-0045, 0007, 0008, 0022, 0031, 0063..), since such configuration would provide effective suppression of dark current in the semiconductor device(see pa. 0004-0006);
	     Correl teaches at least rounding upper surfaces of the photodetector and baking the semiconductor substrate in an ambient environment comprising chloride (see at least pa. 0167).  Thus, one of ordinary skill in the art could easily modify the light detection region of Wang to produce such shape and use such conventional  backing since such configuration would provide more effective suppression of dark current in the semiconductor device with predictable results.






 

Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify
Since such modification would 

since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Since are all from the same field of endeavor, the structure and teachings of would have been recognized as being in the pertinent art of .

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing to combine the teachings of with the structure of   as a means to make a .
The motivation would have been to combine known elements/methods to achieve a predictable result.

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 20070104411 A1
US 8765502 B2
US 20160148959 A1
US 11404590 B2
US 20160197111 A1
US 9466753 B1
US 20030012925 A1
US 20160155884 A1
US 20150241648 A1
US 10295743 B2
US 20110084308 A1
US 20110031578 A1
US 20070280587 A1
US 10861888 B2
US 10418407 B2
US 10739443 B2
US 10886312 B2
US 8600198 B2
US 5998781 A
US 20200028000 A1
US 11079540 B2

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAVEH C KIANNI/Primary Examiner, Art Unit 2883